Title: Fernagus De Gelone to Thomas Jefferson, 5 August 1817
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


          
             Sir
            New York
August 5th 1817.
          
          I have the honour of informing you that in obedience to your orders, I have directed to you per mail, from New York, the two volumes (the Second on this day) of Cormon’s and Manni’s Italian and french Dictionary, and from Philadelphia where I have also an establishment, the little pocket Dictionary of Graglia, English and Italian. The whole is $8.50.
          I am very anxious of knowing what is become of the bundle containing Aristophane’s theatre.—
          I take the liberty to inform you, Sir, that being called by my friends to Europe for family business, I will probably leave this Country in about three weeks, and that I will use of this opportunity to offer to this Country, a collection of books well chossen and Such as will please the Men of Taste.
          
            Your most humble obedient Servant
            J. Louis Fernagus De Gelone
          
        